Case 2:20-cv-00647-TC-JCB Document 21 Filed 04/09/21 PageID.202 Page 1 of 6




Gregory G. Skordas (#3865)
Gabriela Mena (#17087)
Michelle Phelps (#17096)
SKORDAS & CASTON, LLC
124 South 400 East, Suite 220
Salt Lake City, UT 84111
Telephone: (801) 531-7444
Facsimile: (801) 665-0128
Attorneys for Defendant
gskordas@schhlaw.com
gmena@schhlaw.com
mphelps@schhlaw.com


                   IN THE UNITED STATES DISTRICT COURT
                   DISTRICT OF UTAH, CENTRAL DIVISION


  RUSSELL G. GREER,
                                                        RESPONSE AND OPPOSITION TO
          Plaintiff,                                      PLAINTIFF’S MOTION FOR
                                                         PRELIMINARY INJUNCTION
  v.
                                                             Case No. 2:20-CV-00647
  JOSHUA MOON, an individual, and KIWI
  FARMS, a website.                                          Judge Tena Campbell

          Defendant.



       Defendants, Joshua Moon and Kiwi Farms, by and through their counsel of record,

Gregory G. Skordas hereby file this opposition to Plaintiff’s motion for a Preliminary Injunction.

Defendants base this opposition on the following:

       There are “four well-established factors” the moving party must show before the court

can grant a preliminary injunction. “(1) a substantial likelihood of prevailing on the merits; (2)

irreparable harm unless injunction is issued; (3) that the threatened injury outweighs the harm

that the preliminary injunction may cause the opposing party; and (4) that the injunction, if

issued, will not adversely affect the public interest.” Equitable Nat’l Life Ins. Co. v. AXA
Case 2:20-cv-00647-TC-JCB Document 21 Filed 04/09/21 PageID.203 Page 2 of 6




Equitable Life Ins. Co., 434 F. Supp. 3d 1227, 1238 (quotation marks omitted). If the moving

party is “seeking a ‘disfavored’ injunction” they “face a higher burden” to prove each of the four

factors. A disfavored injunction is “(1) one that mandates action, (2) changes the status quo, or

(3) grants all the relief the moving party could expect from a trial win.” Id at 1239.

        Plaintiff is requesting that Defendants be enjoined from operating the entire Kiwi Farms

website during the case or they be forced to remove “every webpage” regarding Plaintiff from

Defendants’ website. Because this injunction mandates action, Plaintiff faces a higher burden to

demonstrate the four factors of a preliminary injunction. Furthermore, this preliminary injunction

would quite possibly change the status quo by forcing Defendant, Joshua Moon to shut down his

entire website.

         I.       THERE IS NOT A SUBSTANTIAL LIKELIHOOD PLAINTIFF WILL
                                  PREVAIL ON THE MERITS

        As Defendants have shown in their 12(b)(6) Motion to Dismiss all Claims, there is not a

substantial likelihood Plaintiff will prevail on the merits. In their motion, Defendants have

demonstrated how each of Plaintiffs claims should be thoroughly dismissed. Defendants lay out

briefly each main point as to why Plaintiff’s claims should be dismissed, detailing why Plaintiff

is not likely to prevail.

          1) Plaintiff’s defamation and false light claims are barred by the statute of limitations.

        Defamation and false light claims have a one-year statute of limitations. In his complaint

Plaintiff fails to specify any alleged defamatory or false light statements that happened within

one year of bringing the complaint, besides one use of the word “victims” and the opinion that

Plaintiff did not want to seek a mental health evaluation. As shown in Defendant’s Motion to

Dismiss, these do not fall under defamatory or false light statements. Therefore, Plaintiff cannot

prevail on these two claims.
                                                -2-
Case 2:20-cv-00647-TC-JCB Document 21 Filed 04/09/21 PageID.204 Page 3 of 6




               2) Defendants qualify for immunity under the Communications Decency Act

        Under the Communications Decency Act, Defendants are immune from being liable for

the actions of the users of their website. Therefore, Plaintiff cannot prevail on his claims.

              3) Utah Code §76-9-201 does not authorize a civil cause of action for electronic
                                       communication harassment.

        The Courts have declared there is no civil cause of action for electronic communication

harassment, therefore Plaintiff cannot prevail on this claim.

            4) Plaintiff failed to state a prima facie case for contributory copyright infringement,
                              false light, defamation, and defamation by implication.

        Plaintiff failed to state a prima facie case for four of his five claims, and they should be

dismissed. Therefore, Plaintiff cannot prevail on these four claims.

        Because Plaintiff’s claims are barred by the statute of limitations, Defendants qualify for

immunity, there is no civil cause of action for electronic communication harassment, and

Plaintiff failed to state a prima facie case for his claims, Plaintiff is not likely to prevail on the

merits of his case. Therefore, Plaintiff cannot demonstrate the first factor to be granted a

preliminary injunction and his motion should be denied.

      II.       THERE WILL NOT BE IRREPARABLE HARM TO THE PLAINITFF IF
                             THE INJUNCTION IS NOT ISSUED

        The majority of discussions and threads on Kiwi Farms have nothing to do with Plaintiff.

The forums that do concern Plaintiff have been operating for over four years. Any possible harm

that could befall Plaintiff from discussions on Kiwi Farms has already occurred. Plaintiff

speculates that the alleged copyright infringement on Kiwi Farms has hurt his marketing and

profits on his works. The facts in his complaint seem to indicate that Kiwi Farms has generated

more interest in his book and music than there would have been beforehand. Plaintiff has also

not demonstrated how shutting down Kiwi Farms will stop those who have already allegedly
                                                 -3-
Case 2:20-cv-00647-TC-JCB Document 21 Filed 04/09/21 PageID.205 Page 4 of 6




harassed him.

        Therefore, Plaintiff has not met his burden and there will not be irreparable harm to

Plaintiff if the injunction is not issued.

    III.    THE HARM TO DEFENDANTS OUTWEIGHS THE POSSIBLE INJURY TO
                     PLAINTIFF IF THE INJUNCTION IS GRANTED

        If Defendants are forced to shut down their entire website, they could be hurt by losing

multiple users of their website. Defendant Joshua Moon has worked hard to make Kiwi Farms

what it is today and many of the users of Kiwi Farms use the forums as a safe place to express

their opinions about various issues. If Defendants are forced to remove the pages regarding

Plaintiff, many users of Kiwi Farms may decide that the website is no longer a safe place for

open and frank discussion. This may cause Kiwi Farms to lose account holders.

        Furthermore, Mr. Moon does make money through Kiwi Farms, mainly through

merchandise. Defendants also have the potential of securing long-term sponsors. If Defendants

are forced to shut down Kiwi Farms or any part of it, it would harm Defendants economically.

Even if Defendants had to shut down for only the duration of the current matter, the likelihood

they would lose potential sponsors is high. Mr. Moon also uses donations to keep Kiwi Farms

running. If Defendants are forced to close down the website or parts of the website, Defendants

may lose the support of their donators and if Plaintiff loses, as is likely, Defendants may not be

able to regain that support.

        Because Plaintiff has not demonstrated how he would be injured if the injunction is not

granted and Defendants will be harmed, this harm outweighs any possible injury to Plaintiff.

    IV.     THE INJUNCTION WILL ADVERSELY AFFECT THE PUBLIC INTEREST

        There is a long history of public interest in free and open discourse. The myriads of

topics found on Kiwi Farms and the number of registered users show that the public is interested
                                               -4-
Case 2:20-cv-00647-TC-JCB Document 21 Filed 04/09/21 PageID.206 Page 5 of 6




in the material found on the website. The vast interest in Plaintiff’s criminal and civil cases

found on Kiwi Farms has attracted global interest. Plaintiff claims that Kiwi Farms has been

linked to three suicides but cites only one article about the suicide of one woman who had

previously been mentioned on Kiwi Farms. Plaintiff offers no other evidence for his assertion

that Kiwi Farms can be linked to three suicides.

       If Defendants are forced to shut down the website or remove the pages regarding Plaintiff

the public interest will be adversely affected.

                                          CONCLUSION

               Because Plaintiff has failed to demonstrate the four factors to be granted a

preliminary injunction, especially when using the heightened burden, Plaintiff’s motion should

be denied.



       DATED this the 9th day of April 2021.



                                                        SKORDAS & CASTON, LLC


                                                         /s/ Gregory G. Skordas
                                                        Gregory G. Skordas




                                                  -5-
Case 2:20-cv-00647-TC-JCB Document 21 Filed 04/09/21 PageID.207 Page 6 of 6




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, I electronically filed a true and correct copy of the

foregoing with the Clerk of the Court using CM/ECF system, which sent notification of such

filing to the following via email:

       Russell Greer
       7901 South 3200 West
       P.O. Box 152
       West Jordan, UT 84088
       russellgreer30business@gmail.com


                                                               /s/ Michelle Phelps
                                                              Michelle Phelps
                                                              Attorney for Defendants
